PER CURIAM.
This case came on to be heard on the record and briefs and oral argument of counsel for the Board;
And it appearing that the Board found that the respondent had refused to bargain with the union which represented a majority of its employees in a unit appropriate for collective bargaining; that respondent had discriminatorily discharged sixteen employees from exercising their rights under the Act;
And it appearing that the findings of the Board are supported by substantial evidence :
It is ordered that a decree of enforcement issue as prayed for in the petition.